Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I and species A in the reply filed on 07/16/2021 is acknowledged.
Claims 1-11 are pending and examined herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a hot wire” which renders the claim indefinite. The term “hot” is a relative term that is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how one would ascertain 
Claim 3 recites the limitation “a hot wire winding cylinder” which renders the claim indefinite. The meaning of this limitation is entirely unclear and it’s unclear what structure would be needed to constitute a “hot wire winding cylinder”. Is a conducting cylinder a “hot wire winding cylinder”? An insulting cylinder? Is the “winding cylinder” made of wire or a solid object? Further, the specification merely discloses “a hot wire winding cylinder 160 may surround the hot wire” ([0053]) and “when heat is supplied to the hot wire 150, temperatures of the hot wire winding cylinder 160 and the storage container 120 are increased due to the hot wire 150” ([0054]) but does not disclose any specific description, function or purpose for the “hot wire winding cylinder”. Moreover, this is further confused by the fact that, as shown in Fig. 1, the hot wire winding cylinder (referred to as 160) doesn’t appears to be “winding” and is shown as a solid cylinder surround the storage container. 
Claim 5 recites the limitation “wherein the sealing member is melted when the temperature in the nuclear reactor rises to the designated temperature or more, to open the storage container and move the neutron absorber to the guide pipe” which renders the claim indefinite. It is unclear as it appears to contradict claim 1 which recites “wherein the sealing member is melted by the heat supplied by the hot wire to open the storage container.” As such, it is unclear whether the sealing member is melted as a result of the nuclear reactor temperature or as a result of the heat supplied by the hot wire. 
Claim 6 recites the limitation “one or more neutron absorbers”. There is insufficient antecedent bases for this limitation in the claim. It’s unclear if this is intended to refer to the single neutron absorber of claim 1 or introduce additional different neutron absorbers.
Claim 7 recites the limitation “a recovery line ring having a loop or hook shape is formed on a side of the recovery line” which renders the claim indefinite. It is unclear how a ring can have a loop or hook shape. Moreover, it is unclear how a recovery line ring can be formed on a side of the recovery line. A line is a piece of material drawn out in the form of a rod between two ends and is usually cylindrical. However, a line does not have a side. As such, the structural relationship between the hook/loop and the line is unclear. 
Claim 10 recites the limitation “heat hot sealing portion” which renders the claim indefinite. The structural meaning of a “heat hot sealing portion” is entirely unclear and it is only modified by intended use functional language. The term “portion” is vague and does not have any definite structure associated with it. Accordingly, one of ordinary skill in the art would not be able to reasonably ascertain what structure falls within the metes and bounds of the claim term. 
Any claim that is not specifically rejected above is also rejected as being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taulier et al. US 4076587, in view of Paget et al. US 3115453. 
Regarding claim 1, Taulier discloses a secondary shutdown system (16) for shutting down a nuclear reactor (col 3 ln 48-50), the secondary shutdown system (Fig. 1) comprising: a guide pipe (34) located inside the nuclear reactor (12 and col 3 ln 50-62); a storage container (18) communicating with the guide pipe (see Fig. 1) and storing a neutron absorber (30) therein; a sealing member (26) provided in the storage container (see Fig. 1) and configured to close an outlet of the storage container (col 4 ln 9-11) so that the neutron absorber stored in the storage container is not moved (30 rests on 26 and therefore the neutron absorber stored in 18 is not moved); and wherein the sealing member (26) is melted by heat (col 4 ln 52-col 5 ln 18) to open the storage container and move the neutron absorber to the guide pipe (col 4 ln 25-31; see Fig. 1a).
Taulier does not disclose a hot wire. 
Paget, however, suggests a secondary shutdown system comprising a hot wire (col 5 ln 20 “electrical resistance wire”) configured to supply heat to a sealing member (col 5 ln 15 “external activation… may provide the desired temperature rise”); wherein the sealing member is melted by the heat move a neutron absorber (col 5 ln 15-19). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the secondary shutdown system of Taulier with the hot wire of Paget because Paget teaches that the hot wire will allow for manually activating the shutdown system from outside the reactor (col 5 ln 15-19). 
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Taulier further discloses wherein the storage container (18) is located over the guide pipe (34 is located at the bottom of 18) and communicates with the guide pipe (see Fig. 1b), wherein the neutron absorber is moved to the guide pipe due to gravity when the sealing member is melted (see Fig. 1a and col 4 ln 25-31; the neutron absorber falls to the bottom 34 when the sealing is melted, i.e., due to gravity) and the storage container is opened (the neutron absorber falls to the bottom and therefore the storage container is opened). 
Regarding claim 5, the above-described combination teaches all the elements of the parent claim. Taulier further discloses wherein the sealing member comprises a material that is melted when a temperature in the nuclear reactor rises to a designated temperature or more (col 5 ln 12-15), wherein the sealing member is melted when the temperature in the nuclear reactor rises to the designated temperature or more, to open the storage container and move the neutron absorber to the guide pipe (col 4 ln 25-31 & col 5 ln 12-15). 
Regarding claim 6, the above-described combination teaches all the elements of the parent claim. Taulier further discloses wherein one or more neutron absorbers (30) having a ball shape (see Fig 2/3) are stored in the storage container (18), wherein the one or more neutron absorbers are connected to one another through a recovery line (24).
Regarding claim 11, the above-described combination teaches all the elements of the parent claim. Taulier further discloses wherein the storage container and the guide pipe are integrally formed with each other (see Fig. 1b). 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Taulier et al. US 4076587, in view of Paget et al. US 3115453 and further in view of Giler 4417346. 
Regarding claims 2 and 3, the above-described combination teaches all the elements of the parent claim. Paget is silent with respect to the constructional details of the hot wire. 
Giler teaches a heating element for melting materials (see title) comprising a hot wire (Fig. 7: 5) which surrounds an outer surface of a container (Fig. 3: 17) in which the material to be melted is located (see Fig. 3, 5) and further comprising a hot wire winding cylinder (1) surrounding the hot wire (5) outside the container.
The combination of the electrical resistance wire and sealing member of the Taulier-Paget system with the construction of the heating element of Giler would have produced a hot wire surrounding the surface of the storage container in which the sealing member is located and a hot wire winding cylinder surrounding the hot wire outside the storage container. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Taulier-Paget system with the heating element of Giler. All of the claimed elements were known in the prior art and one skilled in the art could . 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Taulier et al. US 4076587, in view of Paget et al. US 3115453 and further in view of Giordano et al. US 4019954.
Regarding claims 7 and 8, the above-described combination teaches all the elements of the parent claim. Taulier a recovery line (24) but does not disclose a recovery line ring.
Giordano teaches a safety device for a nuclear reactor (see title) wherein a recovery line ring (25a/b) having a loop shape (see Fig. 3) is formed on a side of the recovery line (links 24 form a line of absorber elements 18) and wherein the storage container comprises a body portion (26) and a lid portion (20) detachably coupled to the body portion (see Fig. 2/3), wherein a coupling portion to which the recovery line ring is coupled is provided inside the lid portion (25a is coupled to 20). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the Taulier system with the recovery line ring and detachable lid of Giordano for the predictable advantage enabling insertion and removal of the string of absorber elements from the core.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Taulier et al. US 4076587, in view of Paget et al. US 3115453 and further in view of Park et al. US 20180277262.
Regarding claim 9, the above-described combination teaches all the elements of the parent claim. Taulier is silent with respect to an elastic body. Paget further teaches wherein an elastic body (41) is provided in a surrounding relationship to the support sleeve (33) but does not explicitly teach an elastic body provided on a side of the storage container. 
Park, however, teaches a secondary shutdown system (see title, Fig. 13) comprising an elastic body (760) is provided on a side of a storage container (760 is on the top and right and left side of unlabeled container), wherein the elastic body is pressed by the neutron absorber (731), when the outlet of the storage container is closed by the sealing member (spring 760 is connected on the top of 731 and therefore would be pressed when the storage container is closed through 740 and the neutron absorber is moved up). It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the Taulier-Paget system with the elastic body of Park for the predictable advantage of pushing and dropping the neutron absorber after the storage container is opened ([0023], [0071]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taulier et al. US 4076587, in view of Paget et al. US 3115453 and further in view of Conway et al. US Pub 20130287157.  
Regarding claim 10, the above-described combination teaches all the elements of the parent claim. In this combination, Paget teaches a hot wire but is silent with respect to the hot wire passing through a side of a container of the nuclear reactor. 
Conway, however, teaches a nuclear reactor (Fig. 4) wherein electrical wires (50) pass through a side of a container (44, 48) of the nuclear reactor (12) and extends into the nuclear reactor ([0032]); wherein a heat hot sealing portion (72) for maintaining a pressure boundary 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646